Exhibit 3.1 CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF QUERYOBJECT SYSTEMS CORPORATION Under Section 242 of the General Corporation Law It is hereby certified that: 1. The name of the corporation is QUERYOBJECT SYSTEMS CORPORATION (the “Corporation”). 2. The amendment of the certificate of incorporation effected by this certificate of amendment is to change the authorized capital of the Corporation. 3. To accomplish the foregoing amendment, Article FOURTH of the Corporation’s certificate of incorporation, relating to the number of shares the Corporation is authorized to issue, is hereby amended to state the following: “FOURTH:This corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock.”The total number of shares of Common Stock this Corporation is authorized to issue is 100,000,000, par value $0.003 per share, and the total number of shares of Preferred Stock this Corporation is authorized to issue is 4,000,000 shares of Preferred Stock, par value $0.001 per share with the Board of Directors being hereby authorized to fix or alter the rights, preferences, privileges and restriction granted to or imposed upon any series of such Preferred Stock, and the number of shares constituting any such seriesandthe designation thereof, or of any of them.The Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series.” 4. The amendment of the certificate of incorporation herein certified has been duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. Signed and attested to on July 6, 2001. By: /s/ Daniel Pess Name: Daniel Pess Title: Executive Vice President and Chief Financial Officer -2- CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF QUERYOBJECT SYSTEMS CORPORATION It is hereby certified that: 1. The name of the corporation is QUERYOBJECT SYSTEMS CORPORATION (the “Corporation”). 2. The amendment of the certificate of incorporation effected by this certificate of amendment is to reflect a reverse stock split of the Corporation’s common stock.The amendment does not change the terms and provisions of the Certificate of Designations Preferences and Other Rights and Qualifications of the Corporation’s Series A, B and C Convertible Preferred Stock. 3. To accomplish the foregoing amendment, Article FOURTH of the Corporation’s certificate of incorporation, relating to the reverse stock split of the Corporation’s Common Stock, is hereby amended to state the following: “FOURTH: This corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock.”The total number of shares of Common Stock this Corporation is authorized to issue is 60,000,000, par value $0.003 per share, and the total number of shares of Preferred Stock this Corporation is authorized to issue is 4,000,000 shares of Preferred Stock, par value $0.001 per share, with the Board of Directors being hereby authorized to fix or alter the rights, preferences, privileges and restriction granted to or imposed upon any series of such Preferred Stock, and the number of shares constituting any such series and the designation thereof, or of any of them.The Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. Simultaneously with the effective date of the filing of this amendment to the Corporation’s Certificate of Incorporation (the “Effective Date”), each share of common stock, par value $.001 per share, of the Corporation issued and outstanding or held as treasury shares immediately prior to the Effective Date (the “Old Common Stock”) shall automatically be reclassified and continued (the “Reverse Stock Split”), without any action on the part of the holder thereof, as one-third of one share of Common Stock.The Corporation shall not issue fractional shares on account of the Reverse Split.Holders of Old Common Stock who would otherwise be entitled to a fraction of a share on account of the Reverse Split shall receive, upon surrender of the stock certificates formerly representing shares of the Old Common Stock, in lieu of such fractional share, an amount in cash (the “Cash-in-Lieu Amount”) equal to the product of (i) the fractional share which a holder would otherwise be entitled to, multiplied by (ii) three times such price as the Corporation’s Board of Directors determines, in its discretion, to be the fair market value per share of the Old Common Stock on the business day prior to the Effective Date.No Interest shall be payable on the Cash-in-Lieu Amount.” 4. The amendment of the certificate of incorporation herein certified has been duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Deleware. Signed and attested to on January 27, 2000. By: /s/ Daniel Pess Name: Daniel Pess Title: Executive Vice President and Chief Operating Officer -2- AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CROSSZ SOFTWARE CORPORATION CrossZ Software Corporation, a corporation organized and existing under the laws of the State of Delaware, hereby certifies as follows: 1.The name of the corporation is CrossZ Software Corporation (hereinafter called the “Corporation”).The original Certificate of Incorporation was filed with the Secretary of State of the State of Delaware on August 28, 2.The Certificate of Incorporation of the Corporation is hereby amended as follows: (a)By striking Article FIRST thereof and substituting in lieu thereof the following: “FIRST:The name of the Corporation is: QueryObject Systems Corporation (the “Corporation”).” (b)By striking Article FOURTH thereof and substituting in lieu thereof the following: “FOURTH:This corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock.” The total number of shares of Common Stock this Corporation is authorized to issue is 30,000,000, par value $0.001 per share, and the total number of shares of Preferred Stock this Corporation is authorized to issue is 2,000,000 shares of Preferred Stock, par value $.001 per share, with the Board of Directors being hereby authorized to fix or alter the rights, preferences, privileges and restrictions granted to or imposed upon any series of such Preferred Stock, and the number of shares constituting any such series and the designation thereof, or of any of them.The Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. 3.The provisions of the Certificate of Incorporation of the Corporation as heretobefore amended and/or supplemented, and as herein amended, are hereby restated and integrated into the single instrument which is hereinafter set forth, and which is entitled Restated Certificate of Incorporation of QueryObject Systems Corporation without any further amendments other than the amendments herein certified and without any discrepancy between the provisions of the certificate of incorporation as heretofore amended and supplemented and the provisions of the said single instrument hereinafter set forth. 4.The amendments and the restatement of the Certificate of Incorporation herein certified have been duly adopted by the stockholders in accordance with the provisions of Sections 228, 242 and 245 of the General Corporation Law of the State of Delaware.Prompt written notice of the adoption of the amendments and the restatement of the Certificate of Incorporation herein certified has been given to those stockholders who have not consented in writing thereto, as provided in Section 228 of the General Corporation Law of the State of Delaware. 5.The Certificate of Incorporation of the Corporation, as amended and restated herein, shall at the effective time of this Restated Certificate of Incorporation, read as follows: “RESTATED CERTIFICATE OF INCORPORATION OF QUERYOBJECT SYSTEMS CORPORATION” FIRST:The name of the Corporation is: QueryObject Systems Corporation (the “Corporation”). SECOND:The registered office of the corporation and registered agent in the State of Delaware is to be located at1013 Centre Road, Wilmington, DE 19805, County of New Castle.The name of its registered agent is The Prentice-Hall Corporation System, Inc. THIRD:The nature of the business, and the objects and purposes proposed to be transacted, promoted and carried on, are to do any lawful act or thing for which a corporation may be organized under the General Corporation Law of the State of Delaware (the “GCL”). -2- FOURTH:This corporation is authorized to issue two classes of stock to be designated, respectively, “Common Stock” and “Preferred Stock.” The total number of shares of Common Stock this Corporation is authorized to issue is 30,000,000, par value $0.001 per share, and the total number of shares of Preferred Stock this Corporation is authorized to issue is 2,000,000 shares of Preferred Stock, par value $.001 per share, with the Board of Directors being hereby authorized to fix or alter the rights, preferences, privileges and restrictions granted to or imposed upon any series of such Preferred Stock, and the number of shares constituting any such series and the designation thereof, or of any of them.The Board of Directors is also authorized to increase or decrease the number of shares of any series, prior or subsequent to the issue of that series, but not below the number of shares of such series then outstanding.In case the number of shares of any series shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. FIFTH:The name and mailing address of the Incorporator is: Marc A.
